Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 11, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed September 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00742-CV
____________
 
IN RE LIONEL NEWMAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 4, 2008, relator, Lionel Newman, filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators asks this court to compel the
Clerk of the 230th District Court of Harris County to forward his notice of
appeal from the trial court=s denial of his motion for DNA testing to the appropriate
court of appeals.  
On June
23, 2008, relator=s notice of appeal was filed in the trial court, and his
appeal is pending in this court in case number 14-08-00773-CR.  Therefore,
relator=s requested relief is moot. 
Accordingly, relator=s petition for writ of mandamus is ordered dismissed.  




 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed September 11, 2008.
Panel consists of Justices Yates,
Seymore, and Boyce.